61 F.3d 910
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Thomas HALE; Constance Malmin; Daniel Gerry, Plaintiffs-Appellants,v.Harold L. RYAN; A. J. Achabal; Betty Richardson; HenryMadsen; L. D. Fitzgerald, Trustee; Robert Eldridge; TeressaZywicki; Mark Heideman; Pocatello City Police Department;Bannock County; Idaho State Journal; Lynn Winmill; HerbCarlson; James Kerns; Robert Hamlin; Idaho Supreme Court;Fred Lyon, Defendants-Appellees.
No. 94-35800.
United States Court of Appeals, Ninth Circuit.
Submitted July 17, 1995.*Decided July 20, 1995.

Before:  FLETCHER, KOZINSKI, and THOMPSON, Circuit Judges.


1
MEMORANDUM***


2
Thomas Hale, Constance Malmin and Daniel Geary appeal the district court's denial of their motion to file a second amended complaint and its dismissal of their amended complaint for failure to state a claim against the Idaho Supreme Court, the Idaho State Bar, federal prosecutors, judicial officers and others, alleging that the defendants conspired to deprive solo practitioners of their constitutional rights.1  The district court dismissed pursuant to Fed.  R. Civ. P. 8(a), which provides that a pleading shall contain "a short and plain statement of the claim showing that the pleader is entitled to relief."  Upon our review of the complaint we conclude that the district court did not err in dismissing the complaint pursuant to Fed.  R. Civ. P. 8(a).2


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed. R. App.  P. 34(a); 9th Cir.  R. 34-4


**
 The Honorable Thomas G. Nelson, United States Court of Appeals for the Ninth Circuit, sitting by designation


***
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3


1
 This court dismissed appellant Joseph Williams, II for failure to file a timely notice of appeal.  The motions by appellees Idaho State Journal and L. D. Fitzgerald for extensions of time to file their answering briefs are denied


2
 The appellants also contend that the district court erred in dismissing without leave to amend.  Fed. R. Civ. P. 15(a) requires only that the district court grant leave to amend "when justice so requires."  Hale had three opportunities to file a proper complaint, and we uphold the district court's dismissal without leave to amend on the ground that further amendment would be futile